DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
 
Claim status in the amendment received on 7/21/2021:
Claims 1, 8 and 14 have been amended.
Claims 1-4, 8-10, 14-17, 19 and 21-23 are pending.

Response to Amendments
The amendments to the claims have been considered and the previous 112(a) rejections have been withdrawn.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach or suggest “RPC data request”. However, the examiner respectfully traverses.
	Both references, Beesley and Mischook teach the “RPC data request”. For example calling a remote server, as shown in the rejection, teaches an “RPC data request”.
	The applicant further argues that the term “RPC” (remote procedure call) is a specialized terminology in the field rather than a generic term, thus the teaching of HTTP based web call is not the same as RPC. However, the examiner respectfully traverses.
	The examiner agree that the term “RPC”  is known in the art. However, the methodologies of implementing RPC are different and the claim does not further limit or provide any details about the RPC. For example, HTTP based web call could be used to implement an RPC. In other words, merely describing a call as remote procedure call is broader in scope than describing it as HTTP call. 

	Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 14-17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beesley et al. (Pub. No.: US 20050021668 A1) in view of Mischook et al. (Pub. No.: US 20140157369 A1).
As to claim 1, Beesley teaches a data acquisition method, applicable on a mobile application (fig. 2, 3), wherein the mobile application is a hybrid application (paragraph [0027], i.e. the browser is a hybrid application) and  comprises a web page belonging to a first website domain and a page container configured to load the web page (paragraph [0039], “secure web browser” teaches the page container configured to load the web page, the web page belongs to server 4, a first website domain), the page container is implemented by a Native programming language (paragraph [0037]), and the method comprises:
in response to detecting that the web page receives a data acquisition request for requesting data from a server belonging to a second website domain (paragraph [0041], i.e. selecting books for purchase or requesting a checkout page);
sending, via an RPC interface of the page container, an RPC data request to obtain the data from the server (paragraph [0052], “…Java applets use a standard browser application interface to request and send web pages…” and fig. 3, 9);
receiving the requested data from the server via the page container (paragraph [0041]); and
transmitting the requested data to the web page to load the requested data for display (paragraph [0041]).

However, in the same field of endeavor (controlling access to content on the internet) Mischook teaches in response to detecting that the web page receives a data acquisition request for requesting data from a server belonging to a second website domain different from the first website domain (fig. 6, “3-Request Application data (3rd party)), calling a client interface encapsulated by the page container to call a Remote Procedure Call (RPC) interface of the page container (fig. 6, 604, teaches “page container”);
sending, via the RPC interface of the page container, an RPC data request to obtain the data from the server (fig. 6, request from 604 to 3rd party data server 634);
receiving the requested data from the server via the page container (fig. 6, response from 634 to 604); and
transmitting the requested data to the web page to load the requested data for display (fig. 6, from 604 to 602).
Based on Beesley in view of Mischook, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate  a client interface for requesting data from different domain (taught by Mischook) with the applet based web browser (taught by Beesley) in order to provide the user with internet-wide access.
	As to claim 2, Mischook further teaches wherein the RPC data request includes interface address information and request parameter information, and the interface address information indicates an address of the server where the requested data is located and a call interface in the server corresponding to the requested data (fig. 6, 3). The limitations of claim 2 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
	As to claim 3, Mischook further teaches wherein the request parameter information indicates the requested data for the server to retrieve (paragraph [0057]). The limitations of claim 3 are rejected in view of the analysis of claims 1 and 2 above, and the claim is rejected on that basis.
As to claim 4, Beesley teaches wherein the detecting that the web page receives a data acquisition request comprises: detecting that a user executes a data acquisition trigger operation on the web page  (paragraph [0039]).
As to claim 8, Beesley further teaches a mobile device, comprising a mobile application comprising a web page belonging to a first website domain and a page container (fig. 2, 1, 3, 6, respectively). Therefore, the limitations of claim 8 are substantially similar to claim 1. Please refer to claim 1 above.
	As to claim 9, Mischook further teaches wherein the RPC data request comprises interface address information and request parameter information (paragraph [0057]). The limitations of claim 9 are rejected in view of the analysis of claim 8 above, and the claim is rejected on that basis.
	As to claim 10, Mischook further teaches wherein the interface address information is configured to indicate an address of the server where the requested data is located and a call interface in the server corresponding to the requested data, and the request parameter information is configured to indicate the requested data for the server to retrieve (paragraph [0057]). The limitations of claim 10 are rejected in view of the analysis of claims 9 and 8 above, and the claim is rejected on that basis.
As to claims 14-17, the claims are substantially similar or broader in scope to claims 1-4, respectively. Please refer to each respective claim above.
As to claim 19, Mischook further teaches wherein the  RPC data request includes interface address information and request parameter information configured to indicate the requested data for the server to retrieve (paragraph [0057]). The limitations of claim 19 are rejected in view of the analysis of claim 14 above, and the claim is rejected on that basis.
As to claims 21-23, Mischook further teaches wherein the RPC data request includes an XML-RPC or JSON-RPC data request (paragraph [0056]). The limitations of claims are rejected in view of the analysis of their respective base claims, and the claims are rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/27/2021